Citation Nr: 9908968	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-26 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an original disability evaluation greater 
than 10 percent for post-traumatic stress disorder.

2.  Whether a rating decision dated June 27, 1972, involves 
clear and unmistakable error in failing to grant service 
connection for anxiety reaction (claimed as nervousness) and 
a left ear condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from  until November 1969 
until November 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1997, from 
the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 10 percent disability evaluation effective from 
July 23, 1996.  The RO also determined that clear and 
unmistakable error (CUE) does not exist in rating decision 
dated June 27, 1972, that denied service connection for 
anxiety disorder (claimed as nervousness) and left ear 
hearing loss.

The issue of entitlement to an original evaluation greater 
than 10 percent for post-traumatic stress disorder (PTSD) 
will be addressed in the Remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal pertinent to the issue of CUE has 
been obtained by the agency of original jurisdiction.

2.  The evidence submitted by the appellant in support of his 
claim of CUE was reviewed by the RO in its June 1972 rating 
decision.  

3.  The evidence then of record presented a tenable basis for 
the June 1972 rating decision.



CONCLUSION OF LAW

The denial of service connection for a left ear condition and 
for anxiety reaction in the June 1972 rating decision did not 
involve CUE.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1997, the veteran filed a claim for revision of a 
June 27, 1972 rating decision.  He contends that the denial 
of service connection for "the ear condition and anxiety was 
CUE."  He points out that the separation physical and 
audiogram in November 1971 "indicate an earcondition 
(Hearing loss) in the left and right ear."  He further 
points out that the VA examiner, W. Fehler, M.D., in May 1972 
indicated that the hearing in the left ear seemed diminished 
as the veteran was listening with the right ear.  As for the 
claim of CUE in the denial of service connection for anxiety, 
he noted that the separation examination form indicated an 
abnormal psychiatric condition but no diagnosis was given.  
Furthermore, the report of the May 1972 psychiatric 
examination provided a diagnosis of anxiety reaction, 
moderate.   

Because a claim of CUE is to be adjudicated on the basis of 
the evidentiary record at the time of the prior final adverse 
rating determinations under consideration, the Board may not 
consider evidence received thereafter. Consequently, although 
not requested in this case, the duty to assist under 38 
U.S.C.A. § 5107(a) (West 1991) may not be invoked in a claim 
of CUE.

A claim was received from the veteran in March 1972 seeking 
service connection for several conditions including left ear 
and nervousness.  In the section asking if any treatment had 
been received in service, the veteran entered that his left 
ear had been treated in service in 1970 in Vietnam.  No in 
service treatment for nervousness was reported.

Service medical records show that in February 1971 the 
veteran was treated for complaints of possible left ear 
injury.  His left ear was irrigated and medication was 
prescribed.  At the separation examination in November 1971, 
his ears were clinically evaluated as normal.  On the 
separation examination report, audiometer readings reflected 
bilateral hearing loss.  The service medical records are 
negative for complaints, treatment or diagnosis of a nervous 
condition.  There was an indication of abnormal psychiatric 
condition on the separation examination report; however, no 
detail was provided and no diagnosis given.  The veteran 
signed a statement that he was in good health.

The veteran was afforded a VA Compensation and Pension 
medical examination (C&P) in May 1972 and the examiner 
reported that no pathology of the ears was found and no 
hearing loss noted.  The psychiatric examiner diagnosed an 
anxiety reaction and noted the disability was moderate.  The 
psychiatric examiner noted in his report that the veteran's 
hearing with the left ear seemed diminished as the veteran 
was listening with the right ear.  

The rating decision on June 27, 1972, denied service 
connection for an anxiety reaction and for a left ear 
condition, noting that it was not found on the last 
examination in May 1972.  The rating decision discussed the 
service medical records and the report of the VA medical 
examination.  The rating decision noted that in service the 
veteran had been treated for a possible left ear injury.  

Analysis

Applicable regulations provide that previous determinations 
which are final and binding, including decisions concerning 
disability evaluations, will be accepted as correct in the 
absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a) (1998). 

A CUE claim is a collateral attack upon a final rating 
decision but there is a presumption of validity to such final 
decisions.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  For 
there to be CUE either the correct facts, as they were known 
at the time, were not before the RO (which requires more than 
a simple allegation or disagreement as to how the facts were 
weighed or evaluated), or the law or regulations extant at 
that time were incorrectly applied.  Further, the error must 
appear to be undebatable so that reasonable minds could only 
conclude that the original decision was fatally flawed and of 
the sort which if it had not been made would manifestly 
change the outcome.  Russell v. Principi, 3 Vet. App. 310, 
313 (1992); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); and 
Mason v. Brown, 8 Vet. App. 44, 51 (1995).

Merely to aver that there was CUE is not sufficient to raise 
the issue; rather a CUE claim requires some degree of 
specificity as to what the alleged error is and, unless it is 
that kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  A 
claim that the evidence was improperly weighed or that the 
decision was simply wrong does not constitute a CUE claim.  
Broad-brush allegations and general, non-specific claims of 
error are insufficient to satisfy the requirement that CUE 
claims must be pled with some specificity.  Phillips v. 
Brown, 10 Vet. App. 25, 31 (1997) (citing Russell v. 
Principi, 3 Vet. App. 310, 315 (1992) (en banc); Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994); and Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993)).

A claim of clear and unmistakable error may only be made 
based upon the law that existed at the time of the final, 
unappealed decision of the agency of original jurisdiction.  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  A claim of 
clear and unmistakable error may only be made upon the record 
as it was then known to reviewers.  Thus, in order to 
determine whether a rating decision contained clear and 
unmistakable error, the Board reviews the evidence which was 
before the rating board "at that time."  38 C.F.R. § 
3.104(a) (1996).  "A determination that there was 'clear and 
unmistakable error' must be based on the record that existed 
at the time of the prior...decision."  Russell, supra. 

The appellant claims that clear and unmistakable error 
undermines the 1972 rating decision.  The appellant has not 
contended that the correct facts, as they were known at the 
time, were not before the adjudicators. 

First, the veteran is contending that it was CUE in the 1972 
rating decision not to grant service connection for bilateral 
hearing loss.  The Board finds, however, the evidence shows 
that in his claim in 1972 the veteran sought service 
connection only for a left ear condition and referred to 
treatment in service for his left ear.  The treatment in 
service was for a possible left ear injury.  The veteran's 
claim in 1972 did not mention hearing loss and the treatment 
in service to which he referred was not for hearing loss.  
The findings of the 1972 VA examination were also considered.  
Although the psychiatrist made a statement about his 
observation of the veteran's hearing during the psychiatric 
examination, the general medical examiner who evaluated the 
ears found no pathology and no hearing loss.  The rating 
denied service connection for a left ear condition. 

The evidence on which the veteran bases his CUE claim 
regarding the left ear condition are the report of audiometer 
readings as shown on the separation examination and the 
psychiatrist's observation that the hearing in the left ear 
appeared diminished. 

Second, he contends that it was CUE to deny service 
connection for anxiety reaction.  He refers to the diagnosis 
made by the psychiatrist at the 1972 examination.  

In essence, the appellant is arguing that VA improperly 
weighed and evaluated the evidence or contending that the 
evidence was "ignored" by the adjudicator.  The evidence 
submitted by the veteran to support his claim of CUE error in 
the June 1972 rating decision was on file at the time of the 
1972 rating action and reviewed and discussed in the rating 
decision.  Examination of the challenged rating decision 
reveals that the service medical records and the report of 
the appellant's VA examination were clearly considered and 
explained by the RO adjudicator in 1972, as details from both 
the service medical records and the medical examination are 
set forth in the challenged rating decision.  The RO decision 
on its face did not deny the existence of highly probative 
evidence, in violation of an applicable regulatory 
requirement to consider all evidence of record and the 
evidence supports a denial of the claim.  Thus, there was no 
denial of the existence of the type of "highly probative" 
evidence required to establish CUE.  Moreover, the suggestion 
that evidence was "ignored" is tantamount to an allegation 
that the evidence was in fact not accorded its due probative 
weight.  Such an assertion of difference of opinion is not, 
as a matter of law, clear and unmistakable error.  See Fugo, 
supra.


ORDER

The claim that the June 1972 rating decision was clearly and 
unmistakably erroneous in failing to grant service connection 
for anxiety reaction (claimed as nervousness) and a left ear 
condition is denied.


REMAND

The appellant is appealing the original assignment of a 
rating for PTSD.  As the claim for service connection was 
well-grounded, the Board concedes that the appeal of the 
initial assignment of a rating for service-connected PTSD is 
well-grounded.  The veteran contends that an original rating 
greater than 10 percent should be assigned for PTSD.  

The veteran, through his representative, contends that the VA 
examination in April 1997 was inadequate and that the claim 
should be remanded for a more thorough and detailed VA 
examination.  We agree that the medical report does not 
contain sufficient evidence to properly rate the service-
connected disability.  In particular, it is noted that a 
specific opinion as to the degree of occupational and social 
impairment currently caused by PTSD, excluding any such 
impairment caused by other, nonservice-connected 
disabilities, has not been provided. A determination needs to 
be made, to the extent possible, of the degree of his 
occupational and social impairment that is solely caused by 
the service-connected PTSD and this is a finding that only 
can be made by a competent individual, i.e., a psychiatrist, 
thereby the need to remand this matter for such further 
development.

The United States Court of Appeals for Veterans Claims (the 
United States Court of Veterans Appeals prior to March 1, 
1999) has held that the VA's duty to assist the appellant in 
obtaining and developing available facts and evidence to 
support his claims includes obtaining adequate VA medical 
examinations if existing medical information is insufficient 
for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Accordingly, the appealed claim is REMANDED for the 
following:

1.  The veteran should be scheduled for a VA 
psychiatric examination in order to determine 
the severity of his service-connected PTSD.  
All indicated tests should be conducted.  If 
more than one psychiatric disorder is 
diagnosed, the examiner should state which 
symptomatology is associated with which 
disorder.  If certain symptomatology cannot be 
disassociated from one disorder or another, it 
should be specified. The claims folder, 
including a copy of this remand, should be made 
available to the VA psychiatrist prior to the 
examination. The RO should provide the examiner 
with the claims folder (which should include a 
copy of this REMAND)  A statement as to whether 
the file was reviewed prior to the examination 
should be included in the report.

The findings of the examiner should address the 
presence or absence of the manifestations 
described in the rating schedule.  An opinion 
should be provided regarding the degree of 
social and industrial impairment due to 
service-connected PTSD.  The examiner should 
assign a numerical score on the GAF scale, 
based solely upon the severity of the veteran's 
service-connected PTSD.  The examiner should 
include a definition of the numerical score 
assigned, as it pertains to social and 
industrial impairment of the veteran--due to 
service-connected PTSD, separate and apart from 
any other disorder.

2.  The RO should advise the veteran of his 
obligation to cooperate with the development of 
his claim and should remind him that, while his 
appeal is in remand status, he may submit 
additional pertinent evidence and argument.

3.  Following completion of all the foregoing, 
the RO should review the file and ensure that 
all the requested development has been fully 
accomplished and that all actions in that 
regard have been fully documented in the 
record.  If any development is found to be 
incomplete, appropriate corrective action 
should be implemented at once.  Specific 
attention is to be directed to the requested 
report.  If it does not include adequate 
responses, it should be returned to the 
examiner for corrective action.

4.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental statement of 
the case and given the opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order, after compliance with the customary appellate 
procedures.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  No opinion, either legal 
or factual, is intimated as to the merits of the appellant's 
claim by this REMAND.  He is not required to undertake any 
additional action until he receives further notification from 
VA.  However, while this case is in REMAND status, the 
appellant is free to submit additional evidence and argument 
on the question at issue.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals




 
- 2 -


- 1 -


